Citation Nr: 0834461	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-03 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 2001 to April 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision of the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO) that, in part, denied entitlement to 
service connection for mechanical low back pain and 
hypertension. 

The veteran attended a videoconference hearing before the 
undersigned in March 2008.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his March 2008 hearing, the veteran reported that he had 
received ongoing treatment for his hypertension and back for 
the past year from the VA Medical Center (VAMC).  Records of 
this treatment have not yet been associated with the claims 
folder.  VA has a duty to obtain all pertinent VA treatment 
records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

Medical records and the veteran's report of current symptoms 
provide competent evidence of a current low back condition.  
A May 2007 VA examiner concluded that the veteran had 
mechanical low back pain but with no radicular findings.  The 
examiner found that an MRI was not medically indicated.  The 
examiner did not give an opinion as to whether any back 
condition was related to service.  Service medical records 
demonstrate that the veteran presented with lower back pain 
while in service.  He testified that he had experienced 
ongoing back symptoms since service.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The veteran's testimony suggests that his back 
disability has worsened.

Because the veteran's back condition has worsened in the 
course of his appeal, the Board finds that a VA examination 
is needed for additional development and for an etiology on 
the claimed condition.

Regarding the veteran's claim for entitlement to service 
connection for hypertension, medical records and the 
veteran's report of current symptoms provide competent 
evidence of current hypertension.  A May 2007 VA examiner 
found that the veteran had stress related hypertension by 
history but was currently normotensive.  The examiner did not 
give an opinion as to whether any hypertension condition was 
related to service.  At his hearing, the veteran testified 
that his blood pressure had increased which required 
medication. 
Again, the veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination.  Snuffer v. Gober, supra; Caffrey v. Brown, 
supra.  The veteran's testimony suggests that his 
hypertension disability has worsened.

Additionally, the May 2007 VA examiner did not provide an 
opinion as to whether any pre-existing hypertension was 
aggravated beyond its natural progression during service.  
See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre- 
existing disease or injury will be considered to have been 
aggravated by active service where there is an increase in 
disability during service absent a finding that the increase 
was due to the natural progress of the disease).  The record 
shows that the veteran was found to have hypertension on his 
pre-induction examination in June 2001. 

Because the veteran's hypertension condition has worsened in 
the course of his appeal, the Board finds that a VA 
examination is needed for additional development and for an 
etiology on the claimed condition. 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain records of VA 
treatment since September 2007 for back 
and hypertension disabilities from the 
West Haven, Connecticut VAMC. 

2.  The veteran should be afforded a VA 
examination in order to determine whether 
he has a low back condition related to 
service.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination and an 
MRI examination should take place.  After 
completion of the examination and review 
of the record, the examiner should answer 
the following questions: 1) does the 
veteran have a current low back 
disability other than mechanical back 
pain?  2) If the veteran is found to have 
a diagnosed low back disability, is it at 
least as likely as not (50 percent or 
greater probability) that the current low 
back disorder had its onset in service or 
is the result of a disease or injury in 
active service?

3.  The veteran should be afforded a VA 
examination in order to determine whether 
current hypertension was incurred or 
aggravated in service.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  After completion of the 
examination and review of the record, the 
examiner should answer the following 
questions: 1) does the veteran have 
current hypertension?  2) If the veteran 
is found to have current hypertension, is 
it at least as likely as not (50 percent 
or greater probability) that the current 
hypertension had its onset in service, is 
the result of a disease or injury in 
active service, or is the result of a 
service-connected disability?  If the 
hypertension pre-dated service, was there 
a permanent increase in disability during 
service?

The examiner should provide a rationale 
for all opinions. 

4.  If any benefit remains denied, issue 
a supplemental statement of the case 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




